 1
                                                 THE HONORABLE BRIAN D. LYNCH
 2                                               CHAPTER 13
                                                 LOCATION: Tacoma, WA
 3                                               HEARING DATE: APRIL 24, 2019
                                                 HEARING TIME: 1:30 P.M.
 4
                                                 RESPONSE DEADLINE: APRIL 17, 2019
 5

 6
                      IN THE UNITED STATES BANKRUPTCY COURT FOR
 7
                     THE WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     In Re:                                      )
 9                                               )      NO. 18-42548-BDL
                                                 )
10   MICHAEL T. JONES and                        )
     WANDA LYN SANFORD,                          )
11                                               )      NOTICE OF HEARING AND MOTION TO
                                                 )      AVOID JUDICIAL LIEN
12                          Debtor s             )

                                               NOTICE
13
              PLEASE TAKE NOTICE that the undersigned will bring on for hearing before the
14
     Honorable Judge Brian D. Lynch of the above entitled Court, 1717 Pacific Avenue, Courtroom
15
     I, Tacoma, Washington on Wednesday, April 24, 2019, at 1:30 PM, a Motion for Judicial Lien
16
     Avoidance.
17
                                           RESPONSE DUE
18
              IF YOU OPPOSE the motion, you must file your written response with the court clerk,
19
     the undersigned and Chapter 13 Trustee NOT LATER THAN the RESPONSE DATE, which is
20
     April 17, 2019. IF NO RESPONSE is timely filed and served, the Court may, in its discretion,
21
     GRANT the motion. If you object you must appear at the hearing.
22

23

24

25

     Notice of Hearing Motion to
     Avoid Judicial Lien - 1                                        SHOEMAKER & DART, P.S., INC.
                                                                     6706 24th Street W, Suite A
                                                                            Tacoma, WA 98466
                                                                                (253) 365-6363
 1
                                         MOTION
 2
            COMES NOW the above-named debtors by and through the attorneys, Shoemaker
 3
     & Dart, P.S., Inc. and move the court pursuant to 11 USC §522(f)(1), for an order avoiding the
 4
     judgment lien of PHYSICIANS AND DENTISTS CREDIT BUREAU, INC. dba P&D
 5
     COLLECTION SERVICES (hereinafter referred to as the Creditor, on property of Michael
 6
     Jones and Wanda Lyn Sanford, (hereinafter referred to as the Debtors), as a lien that impairs
 7
     the interest of the debtor in exempt property.
 8
            Movant states as follows:
 9
            Creditor obtained a judgment in Pierce County District Court in Case # 716498 on
10
     August 11, 2011 in the amount of $3651.22, which judgment may constitute the basis for a
11

12
     lien on real property of the debtors.

13
            Such lien may impair the interest of the debtors’ property of a kind described in 11

14   USC §522(d)(1), in which the debtors are entitled to an exemption in this case. Such lien is

15   on debtors’ real property located at 9903 75th Avenue E, Puyallup, Pierce County,

16   Washington, legally described as follows:

17                 LOT 1 OF PIERCE COUNTY SHORT PLAT NO 77-310, FILED MAY 24, 1977 IN
                   BOOK 16 OF SHORT PLATS, PAGE 53, RECORDS OF PIERCE COUNTY
18                 AUDITOR.

19                 SITUATE IN THE COUNTY OF PIERCE, STATE OF WASHINGTON.

20          The fair market value of the real property is listed in the schedules at $267,800

21          The total of unavoidable liens against the property are as follows:

22                TOTAL:                                  $221,143.17 (Pennymac)

23

24

25

     Notice of Hearing Motion to
     Avoid Judicial Lien - 2                                        SHOEMAKER & DART, P.S., INC.
                                                                     6706 24th Street W, Suite A
                                                                            Tacoma, WA 98466
                                                                                (253) 365-6363
            Considering the debtors’ $46,656.83 exemption available under 11 USC §522(d)(1),
 1
     the sum total of all unavoidable liens against the property exceeds the value of the debtors’
 2
     interest in said property, thereby impairing the debtors’ lawful exemption.
 3
                *      Unavoidable liens                                     $ 221,143.17
 4              *      11 USC §522(d)(1)exemption                               46,656.83
                                                                             $ 267,800.00
 5

 6
            WHEREFORE, debtors request the entry of an Order Avoiding the Lien of
 7
     PHYSICIANS AND DENTISTS CREDIT BUREAU, INC. dba P&D COLLECTION SERVICES and
 8
     providing that such lien shall not survive this bankruptcy proceeding or affix to or remain
 9
     enforceable against the interest of the debtors in any of the aforementioned property
10
     following the conclusion of this case.
11

12
            DATED this 20th day of March, 2019.
13

14
                                                _/s/ Kathleen V. Shoemaker ____________
15                                              Kathleen V. Shoemaker, WSBA #27358
                                                Of Attorneys for Debtors
16

17

18

19

20

21

22

23

24

25

     Notice of Hearing Motion to
     Avoid Judicial Lien - 3                                       SHOEMAKER & DART, P.S., INC.
                                                                    6706 24th Street W, Suite A
                                                                           Tacoma, WA 98466
                                                                               (253) 365-6363
